Case 2:20-cv-01607-JAK-JPR Document 25-2 Filed 10/05/20 Pageilof4 Page ID #:184

Exhibit 2
Case 2:20-cv-01607-JAK-JPR Document 25-2 Filed 10/05/20 Page 2of4 Page ID #:185

DocuSign Envelope ID: 24130BA8-BBB0-4866-BD50-379FD5F3690F

oO S&F IHD A BB WO He

eae
Oo sa WO A BR WO HN KH OC

nN HY NY HB WH HN
es .aegk BEBRNRB

—

LAW OFFICES OF JONG YUN KIM
Jong Yun Kim {SBN 27217 6)

3600 Wilshire Blvd., Suite 2226

Los Angeles, CA 90010

Telephone: (213) 351-9400

Facsimile: (213) 736-6514

Attorneys for Defendants, Hyun Oh Cho
and Soon Hee Cho .

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Carmen John Perri, an individual,
Plaintiff,
VS.
Hyun Oh Cho and Soon Hee Cho,
ladividually and _as trustees of the 2005
CHO FAMILY TRUST; and DOES 1-10
inclusive,

Defendants.

 

 

CASE NO. 2:20-CV-01607-JAK-JPR

DECLARATION OF JOHN
RODRIGUEZ IN SUPPORT OF
DEFENDANTS’ MOTION FOR
PARTIAL SUMMARY
JUDGMENT AND REQUEST
TO DECLINE
SUPPLEMENTAL
JURISDICTION

 

 

 

DECLARATION OF JOHN RODRIGUEZ IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
SUMMARY JUDGMENT AND REQUEST TO DECLINE SUPPLEMENTAL J URISDICTION

 
Case 2:20-cv-01607-JAK-JPR Document 25-2 Filed 10/05/20 Page 3o0f4 Page ID #:186

DocuSign Envelope ID: 24130BA8-BBB0-4B66-BD80-379FD5F3690F

So CO NY DB A BP W LP

BRON ee aa a eee

 

 

DECLARATION OF JOHN RODRIGUEZ

I, John Rodriguez, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. Tam a California state Certified Access Specialist (CASp #474) with
years of experience specializing in Americans with Disabilities Act (“ADA”) and
related California Access laws.

2. lam familiar with the lawsuit in the above captioned matter and have
reviewed the complaint filed in the action.

3. I make this Declaration based on my own personal knowledge of the
matters set forth herein. If called as a witness in this case, I could and could
competently testify as follows:

4. I personally visited and inspected the property located at 24811-24827
South Western Avenue, Lomita, California (the “Facility”) on July 22, 2020 and
took measurements. I am familiar with the property’s layout, accessibility, and
current condition.

5. Attached as Exhibit 1 is a true and correct copy of the CASp Report I
drafted which depict the current condition of the exterior and interior of the
Facility.

6. Based on my inspection and report, the elements of the Facility
identified in Plaintiffs Complaint are compliant under federal and state
accessibility standards, Presently, the curb ramp that used to project from the
sidewalk and into the access aisle has been removed; the newly installed curb
ramp’s angle is less than the maximum grade allowed by ADAAG specification;
the soap and towel dispensers have been reinstalled at a height in compliance with
ADAAG. .

I declare under penalty of perjury under the laws of the State of California
and the United States of America that the foregoing is true and correct,

DECLARATION OF JOHN RODRIGUEZ IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
SUMMARY JUDGMENT AND REQUEST TO DECLINE SUPPLEMENTAL JURISDICTION

 
Case 2:20-cy-01607-JAK-JPR Document 25-2 Filed 10/05/20 Page 4of4 Page ID #:187
DocuSign Envelope ID: 24130BA8-BBB0-4B66-BD50-379F DSF3690F

—

Executed on September 29, 2020 at Cerritos, California.

Dated: September 30, 2020 ( lun lin Rodi riguey
Se

 

oOo CO “SDN A B WHO b

DRO BRO a a ea ea eg eg
28k hE BBREBSRERREEREERBR IS

 

 

 
